UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from - to Commission file number 0-52493 VERACITY MANAGEMENT GLOBAL, INC. (Exact Name Of Registrant As Specified In Its Charter) Delaware 43-1889792 (State of Incorporation) (I.R.S. Employer Identification No.) 21819 Town Place Dr.Boca Raton, FL (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (561)613-1888 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesþNo¨ .Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ On April 23, 2012, the Registrant had 16,643,057 shares of common stock issued and outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND RESULTS OFOPERATION. 9 ITEM 3 QUANTITATIVE and QUALITATIVE DISCUSSION ABOUT MARKET RISK 10 ITEM 4. CONTROLS AND PROCEDURES 10 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 11 ITEM 2. RECENT SALES OF UNREGISTERED EQUITY SECURITIES AND USE OFPROCEEDS 11 ITEM 3. DEFAULT UPON SENIOR SECURITIES. 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. 11 ITEM 5. OTHER INFORMATION. 11 ITEM 6. EXHIBITS 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS(Unaudited) VERACITY MANAGEMENT GLOBAL, INC. BALANCE SHEETS (UNAUDITED) (A Development Stage Company) March 31, June 30, ASSETS Current Assets Cash $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable $ $ Accounts Payable - Related party Total Current Liabilities Total Liabilities Stockholders' Deficit Preferred Stock, $.001 par value, 5,000,000 shares authrized, 0 shares issued and outstanding - - Common Stock, $.001 par value, 3,500,000,000 shares authorized, 16,643,057 and 16,643,057 shares issued and outstanding at March 31, 2012 and June 30, 2011 respectively Additional paid-in capital Accumulated deficit prior to development stage ) ) Accumulated deficit during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes to the financial statements are integral part of these financial statements 3 VERACITY MANAGEMENT GLOBAL, INC. Statements of Operations For the Three Months and Nine Months Ended March 31, 2012 and 2011 and the period re-entered development stage (July, 1, 2008) to March 31, 2012 (A Development Stage Company) (Unaudited) Period re-entered development Stage (July 1, 2008) to March 31, Three Months Ended March 31, Three Months Ended March 31, Nine Months Ended March 31, Nine Months Ended March 31, Revenues $
